        Case 2:19-cv-00330-MV-JFR Document 11 Filed 10/27/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

WILLIAM E MCGHEE,

       Plaintiff,

v.                                                           Case No. 19-cv-0330 MV-JFR

MIKE DE LA TORRE,

       Defendant.


                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court following Plaintiff William McGhee’s failure to file an

amended civil rights complaint as directed. Plaintiff is incarcerated, pro se, and proceeding in

forma pauperis. His original complaint alleged a prison guard violated his First Amendment right

to access courts by revoking Plaintiff’s pen during a state guardianship hearing. The state

guardianship proceeding occurred in 2009, when Plaintiff was also prosecuting a federal 42 U.S.C.

§ 1983 action against prison officials. See McGhee v. Williams, et al, 04-cv-0239 MV-LAM.

Plaintiff attended the state guardianship hearing with a flexible ink pen, which he used to take

notes. (Doc. 1 at 2, 4). Defendant De La Torre, a correctional officer, allegedly revoked the pen

without cause. Id. Plaintiff was unable to assist with cross-examination or record the alleged lies

by the state’s witness. Id. at 2. Plaintiff loudly stated: “I need an ink pen, ink pen, ink pen, ink

pen,” but Judge Otero warned that he must remain silent or leave the courtroom. Id. at 5. At the

conclusion of the hearing, the state court appointed a mental health guardian. Id. at 2, 5. The

guardian medicated Plaintiff a few days later, which allegedly impaired his mental function.
        Case 2:19-cv-00330-MV-JFR Document 11 Filed 10/27/20 Page 2 of 3



       The original complaint raised a claim against De La Torre for violation of Plaintiff’s First

Amendment right to access courts. Construed liberally, the original complaint alleged that the

revocation of the pen impacted both the state guardianship hearing and the pending § 1983 action,

McGhee v. Williams, et al, 04-cv-0239 MV-LAM. Plaintiff sought $1,000 in damages against De

La Torre and a declaratory judgment that every individual can use a pen and paper during

guardianship hearings. (Doc. 1 at 8).

       By a ruling entered August 18, 2020, the Court screened the original complaint and

determined that it failed to state a cognizable claim. (Doc. 10); see also 28 U.S.C. § 1915(e)

(requiring sua sponte screening of in forma pauperis complaints). The allegations do not show that

De La Torre “shut [Plaintiff] out of court” by taking his pen. See Christopher v. Harbury, 536 U.S.

403, 415 (2002) (setting forth standard for access-to-courts claim). Plaintiff was represented by

counsel at the state guardianship hearing, and in any event, the constitution does not guarantee an

inmate’s right “to litigate effectively once in court.” Lewis v. Casey, 518 U.S. 343, 354 (1996).

The Court also observed that, to the extent that the original complaint challenged Plaintiff’s

involuntary medication, those claims were already considered and rejected in McGhee v. Sweeney,

11-cv-0640 JCH-WPL.        After reviewing evidence regarding the underlying guardianship

proceedings and the medications, the Court (Hon. Judith Herrera) found no Due Process or Eighth

Amendment violations. (Docs. 100, 106 in 11-cv-0640).

       Notwithstanding these defects, the Court also determined that all claims were plainly time-

barred. Section § 1983 violations occurring in New Mexico are governed by the three-year personal

injury statute of limitations contained in N.M. Stat. Ann. § 37-1-8 (1978). Varnell v. Dora Consol.

Sch. Dist., 756 F.3d 1208, 1212 (10th Cir. 2014). The alleged wrongdoing here occurred between


                                                2
        Case 2:19-cv-00330-MV-JFR Document 11 Filed 10/27/20 Page 3 of 3



2009 and 2011, and the original complaint was filed over seven years later, on April 8, 2019. For

all of these reasons, the Court dismissed the original complaint pursuant to 28 U.S.C. § 1915(e) for

failure to state a cognizable claim.

        Consistent with Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991), the Court permitted

Plaintiff to file an amended complaint within sixty days of entry of the Memorandum Opinion and

Order. The ruling included instructions on what information Plaintiff should include in his

amended pleading, such as legal standards and the standard for equitable tolling. Plaintiff was also

warned that if he declined to timely file an amended complaint or filed an amended complaint that

failed to state a claim, the Court would dismiss this case with prejudice. The deadline to file an

amended complaint was October 17, 2020. Plaintiff did not comply or otherwise respond to the

Memorandum Opinion and Order. The Court will therefore dismiss this action with prejudice

pursuant to 28 U.S.C. § 1915(e) for failure to state a claim upon which relief may be granted.

        IT IS ORDERED that Plaintiff William McGhee’s Prisoner Civil Rights Claims (Doc. 1)

are DISMISSED with prejudice; and the Court will enter a separate judgment closing the civil

case.




                                             _________________________________
                                             HONORABLE MARTHA VÁZQUEZ
                                             UNITED STATES DISTRICT JUDGE




                                                 3
